Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial office action that has been issued in response to patent application 16/528,551 filed on 07/31/2019. Claims 1-18, as originally filed, are currently pending and have been considered below. Claim 1 and 16 are independent claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are (generic place holders in bold):
the RER module configured to receive in Claim 1 and its dependents, the uber orchestrator configured to determine and provide in Claim 1 and its dependents the lanes configured to receive and operate in Claim 1 and its dependents, an orchestrator configured to process and activate in Claim 4, a virtual AI lane configured to perform in Claim 9, and a state machine configured to communicate in claim 10 and its dependents

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 19-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite or failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 19 and 20 recites the limitation “The method of claim 1” in Pg. 43.  There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted as “A method of claim 1”

Each of the limitations in claims 1-3 and 8-15 that contain the following generic placeholders:
the RER module configured to receive in Claim 1 (Specification Para. [0177] reiterates the function, but does not provide description of the structure) and its dependents and a virtual AI lane configured to perform in Claim 9 (Specification Para. [0185] reiterates the function, but does not provide description of the structure) a state machine configured to communicate in claim 10 (Specification Para. [0186] reiterates the function, but does not provide description of the structure) and its dependents 
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the corresponding description found in the Specification (see Section 4 of the Office Action) of each of the generic placeholders listed above substantially reiterates the claim language and does not provide description of the structure that performs the corresponding functions. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 4-7 are rejected based on the same rationale as discussed above in the rejected claims 1-3 and 8-15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-16, and 18-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dirac et al. (US10102480B2).
Regarding Claim 1,
Dirac et al. teaches an artificial intelligence (Al) system comprising (Dirac et al., Col. 3 Lines 19-29, “Various embodiments of methods and apparatus… artificial intelligence techniques” teaches an artificial intelligence system).
a request, execution, and response (RER) module comprising an asynchronous user interface that is configured to receive a request from a user to train an Al solution model using at least one request file or record as input, wherein the request file or record is in a text and/or binary format (Dirac et al., Col. 7 Lines 42-47, “the MLS may implement a set of programmatic interfaces 161… that can be used by clients 16… to submit requests 111 for a variety of machine learning tasks or operations” teaches the MLS (corresponds to a request, execution, and response (RER) module) comprising a programmatic interfaces (corresponds to an asynchronous user interface) to receive request from clients (corresponds to user) for a variety of machine learning tasks or operations (corresponds to train an Al solution model). Col. 15 Lines 37-61, “A client request to create a data source artifact 602 may include, for example, an indication of an address or location from which data records can be read” teaches the requests are API requests, for example an indication of an address or location from which data records can be read (corresponds to a text)). 
an uber orchestrator module communicatively coupled to the RER module and configured to: determine resource needs to optimally train the Al solution model based on the request from the user received at the RER module (Dirac et al., Col. 7 Lines 51-57, “In general, the control plane of the MLS may comprise a plurality of components (including the request handler, workload distribution strategy selectors, one or more job schedulers, metrics collectors, and modules that act as interfaces with other services) which may also be referred to collectively as the MLS manager” teaches the MSI comprising modules (corresponds to an uber orchestrator module communicatively coupled to the RER module). Col. 5 Lines 24-31, “The MLS may also be responsible in such embodiments for generating a processing plan for each job, identifying the appropriate set of resources (e.g., CPUs/cores, storage or memory) for the plan, scheduling the execution of the plan, gathering results, providing/saving the results in an appropriate destination, and at least in some cases for providing status updates or responses to the requesting clients” teaches the MLS (corresponds to RER module) determining resources for a processing plan (corresponds to optimally train the Al solution model) based on the client request received).
provide instructions for activating one or more lanes in an Al multilane system to train the Al solution model (Dirac et al., Col. 5 Lines 24-31, “computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may be any suitable processors capable of executing instructions” teaches one processor or a multiprocessor (corresponds to one or more one or more lanes in an Al multilane system to train the Al solution model) that executes  (activates) provided instructions).
the one or more lanes in the Al multilane system communicatively coupled to the uber orchestrator and configured to: receive the instructions from the uber orchestrator to train the Al solution model (Dirac et al., Col. 4 Lines 24-28, “The term “MLS data plane” may refer to the pathways and resources used for the processing, transfer, and storage of the input data used for client-requested operations, as well as the processing, transfer and storage of output data produced as a result of client-requested operations” teaches MLS data planes (corresponds to the one or more lanes in the Al multilane system) coupled to the MLS (corresponds to the uber orchestrator). Col. 4 Lines 51-55, “The MLS programmatic interfaces may enable users to submit respective requests for several related tasks of a given machine learning workflow, such as… model training” teaches receiving user’s submitted request (corresponds to instructions) from the interface for model training).
operate in parallel with one another during training of the Al solution model in accordance with the instructions (Dirac et al., Col. 5 Lines 1-12, “an asynchronous approach may be taken to scheduling the tasks, in which MLS clients can submit additional tasks that depend on the output of earlier-submitted tasks without waiting for the earlier-submitted tasks to complete. For example, a client may submit respective requests for tasks T2 and T3 before an earlier-submitted task T1 completes, even though the execution of T2 depends at least partly on the results of T1, and the execution of T3 depends at least partly on the results of T2. In such embodiments, the MLS may take care of ensuring that a given task is scheduled for execution only when its dependencies (if any dependencies exist) have been met” teaches the requests for tasks (training of the Al solution model in accordance with the instructions) being ran in parallel).
Regarding Claim 3,
Dirac et al. teaches the Al system of claim 1, 
Dirac et al. further teaches wherein the RER module is further configured to receive multiple requests simultaneously from multiples users to train same or different Al solution models (Dirac et al., FIG. 1 and Col. 7 Lines 42-47, “In system 100, the MLS may implement a set of programmatic interfaces 161 (e.g., APIs, command-line tools, web pages, or standalone GUIs) that can be used by clients 164 (e.g., hardware or software entities owned by or assigned to customers of the MLS) to submit requests 111 for a variety of machine learning tasks or operations” teaches multiple clients capable of using the server together. Col. 4 Lines 51-55, “The MLS programmatic interfaces may enable users to submit respective requests for several related tasks of a given machine learning workflow, such as… model training” teaches users submitting multiple request for model training. Col. 5 Lines 1-4, “an asynchronous approach may be taken to scheduling the tasks, in which MLS clients can submit additional tasks that depend on the output of earlier-submitted tasks without waiting for the earlier-submitted tasks to complete. For example, a client may submit respective requests for tasks T2 and T3 before an earlier-submitted task T1 completes” teaches receiving multiple requests for tasks from users before an already submitted task is completed (corresponds to receive multiple requests simultaneously).
Regarding Claim 4,
Dirac et al. teaches the Al system of claim 1, further comprising, for at least one of the one or more lanes, an orchestrator communicatively coupled to the uber orchestrator and its respective at least one of the one or more lanes, 
Dirac et al. further teaches wherein each orchestrator is configured to process the instructions from the uber orchestrator (Dirac et al., Col. 4 Lines 24-28, “The term “MLS data plane” may refer to the pathways and resources used for the processing, transfer, and storage of the input data used for client-requested operations, as well as the processing, transfer and storage of output data produced as a result of client-requested operations” teaches MLS data plane (corresponds to orchestrator)  that processes client-requested operations (corresponds to instructions) from the MLS (corresponds to the uber orchestrator)). 
activate power to their respective at least one or more lanes minimally necessary to perform the solution or training or inference of the Al solution mode (Dirac et al., Col. 16 Lines 64-67, “a minimum throughput rate of predictions/evaluations may be determined for the alias, and the MLS may ensure that the resources assigned to the model can meet the minimum throughput rate in some embodiments” teaches the MLS ensures that the resources assigned to the model can meet the minimum (corresponds to activate power to lanes to ensure training)).
Regarding Claim 5,
Dirac et al. teaches the Al system of claim 1, 
Dirac et al. further teaches wherein the RER module and the uber orchestrator are platform agnostic, such that the RER module and the uber orchestrator do not utilize software to translate, compile, or interpret the Al solution model training or inference or decision requests from the user (Dirac et al., Col. 25 Lines 49-57, “The recipe validator 1104 may be considered analogous to a compiler for the recipe language, with the text version of the recipe analogous to source code and the executable version analogous to the compiled binary or byte code derived from the source code. The executable version may also be referred to as a feature processing plan in some embodiments. In the depicted embodiment, both the text version 1101 and the executable version 1107 of a recipe may be stored within the MLS artifact repository 120” teaches a recipe validator within the MLS (corresponds RER module and the uber orchestrator) which is an API (corresponds to platform agnostic) that does not utilize software to compile the recipe language (corresponds to decision requests from the user). The art also states that it’s not a compiler, only analogous to a compiler).
Regarding Claim 6,
Dirac et al. teaches the Al system of claim 1, 
Dirac et al. further teaches wherein the uber orchestrator is further configured to initiate a security check of the request from the user before providing instructions for activating the one or more lanes (Dirac et al., Col. 4 Lines 8-16, “To meet an MLS client's data security needs, selected data sets, models or code implementing user-defined functions or third-party functions may be restricted to security containers defined by the provider network in some embodiments, in which for example the client's machine learning tasks are executed in an isolated, single-tenant fashion instead of the multi-tenant approach that may typically be used for some of the provider network's services” teaches security containers (corresponds to the activating the one or more lanes) activated to meet an MLS client’s data security needs (corresponds to initiate a security check of the request from the user)).
Regarding Claim 7,
Dirac et al. teaches the Al system of claim 1, 
Dirac et al. further teaches wherein the uber orchestrator is further configured to develop an execution chain sequence that coordinates an order in which the one or more lanes in the Al multilane system are to execute Al solution model training or inference or decision operations in order to develop a solution to the Al solution model (Dirac et al., Col. 5 Lines 24-37, “The MLS may also be responsible in such embodiments for generating a processing plan for each job, identifying the appropriate set of resources (e.g., CPUs/cores, storage or memory) for the plan, scheduling the execution of the plan, gathering results, providing/saving the results in an appropriate destination, and at least in some cases for providing status updates or responses to the requesting clients. The MLS may also be responsible in some embodiments for ensuring that the execution of one client's jobs do not affect or interfere with the execution of other clients' jobs. In some embodiments, partial dependencies among tasks may be supported—e.g., in a sequence of tasks (T1, T2, T3), T2 may depend on partial completion of T1, and T2 may therefore be scheduled before T1 completes” teaches an execution sequence of tasks (corresponds to develop an execution chain sequence that coordinates an order) in order to generate a processing plan for each job (corresponds to in order to develop a solution to the Al solution model)).
Regarding Claim 8,
Dirac et al. teaches the Al system of claim 7, 
Dirac et al. further teaches wherein developing the execution chain sequence comprises orchestrating at least some of the lanes in the Al multilane system to execute operations in parallel to one another (Dirac et al., Col. 5 Lines 1-12, “an asynchronous approach may be taken to scheduling the tasks, in which MLS clients can submit additional tasks that depend on the output of earlier-submitted tasks without waiting for the earlier-submitted tasks to complete. For example, a client may submit respective requests for tasks T2 and T3 before an earlier-submitted task T1 completes, even though the execution of T2 depends at least partly on the results of T1, and the execution of T3 depends at least partly on the results of T2. In such embodiments, the MLS may take care of ensuring that a given task is scheduled for execution only when its dependencies (if any dependencies exist) have been met” teaches an execution sequence of the requests for tasks being ran in parallel with one another).
Regarding Claim 9,
Dirac et al. teaches the Al system of claim 1,
Dirac et al. further teaches wherein the uber orchestrator is further configured to group a subset of the one or more lanes into a virtual Al lane configured to perform at least one Al solution model algorithm collectively (Dirac et al., Col. 7 Lines 57-62, “The data plane of the MLS may include, for example, at least a subset of the servers of pool(s) 185, storage devices that are used to store input data sets, intermediate results or final results (some of which may be part of the MLS artifact repository), and the network pathways used for transferring client input data and results” teaches the data plane of the MLS (corresponds to the uber orchestrator) including a subset of the server pools (corresponds to grouping a subset of the one or more lanes) to determine intermediate results or final results (corresponds to perform at least one Al solution model algorithm collectively). Col. 9 Lines 63-65, “A given provider network may include numerous data centers hosting various resource pools, such as collections of physical and/or virtualized computer server” teaches resource server pools being virtualized computer server (corresponds to a virtual Al lane)).
Regarding Claim 10,
Dirac et al. teaches the Al system of claim 1, 
Dirac et al. further teaches wherein the RER module comprises a plurality of reconfigurable look up table driven state machines configured to communicate directly with hardware of the Al system (Dirac et al., Col. 6-7 Lines 65-67 and Lines 1-5, “A number of choices may be available with respect to the manner in which the operations corresponding to a given job are mapped to MLS servers. For example, it may be possible to partition the work required for a given job among many different servers to achieve better performance. As part of developing the processing plan for a job, the MLS may select a workload distribution strategy for the job in some embodiments” teaches the operations corresponding to a given job are mapped to MLS servers (corresponds to a plurality of reconfigurable look up table driven state machines). Col. 17 Lines 30-36, “the MLS may support recurring scheduling of related jobs. For example, a client may create an artifact such as a model, and may want that same model to be re-trained and/or re-executed for different input data sets (e.g., using the same configuration of resources for each of the training or prediction iterations) at specified points in time” teaches using the same configuration of resources at a specified point in time (corresponds to a plurality of reconfigurable look up table driven state machines). Any software is a state machine. Col. 11 Lines 61-64, “The control plane components in a given availability container may include, for example, an instance of an MLS request handler, one or more MLS job queues, a job scheduler, workload distribution components, and so on. The control plane components in different availability containers may communicate with each other as needed, e.g., to coordinate tasks that utilize resources at more than one data center” teaches communication between the control plane components of the AI system (corresponds to hardware of the Al system)).
Regarding Claim 11,
Dirac et al. teaches the Al system of claim 10, 
Dirac et al. further teaches wherein the plurality of state machines comprises a state machine configured to manage the asynchronous interface (Dirac et al., Col. 44 Lines 65-67, “wherein the set of programmatic interfaces comprises a representational state transfer application programming interface” teaches the set of programmatic interfaces (corresponds to the plurality of state machines) comprising representational state transfer application programming interface (corresponds to state machine). Col. 7 Lines 42-47, “the MLS may implement a set of programmatic interfaces 161… that can be used by clients 16… to submit requests 111 for a variety of machine learning tasks or operations” teaches the MLS comprising a programmatic interfaces (corresponds to an asynchronous interface) to receive request from clients for a variety of machine learning tasks or operations).
Regarding Claim 12,
Dirac et al. teaches the Al system of claim 10, 
Dirac et al. further teaches wherein the plurality of state machines comprises a state machine configured to automatically detect input data files or records and perform interpretation processing (Dirac et al., Col. 22 Lines 14-25, “the client may be required to specify the instance identifier, and the identifier may be used as described below to detect duplicate requests. (Allowing the client to select the identifier may have the additional advantage that a client may be able to assign a more meaningful name to entity instances than a name assigned by the MLS.) The MLS may generate a representation IPR1 of the input parameters included in the client's invocation of the programmatic interface (element 1004). For example, the set of input parameters may be supplied as input to a selected hash function, and the output of the hash function may be saved as IPR1” teaches the detection of request as a set of input parameters (corresponds to detect input data files or records) and for the instance identifier (corresponds to perform interpretation processing)).
Regarding Claim 13,
Dirac et al. teaches the Al system of claim 10, 
Dirac et al. further teaches wherein the plurality of state machines comprises a state machine configured to interact with the uber orchestrator (Dirac et al., Col. 44 Lines 65-67, “wherein the set of programmatic interfaces comprises a representational state transfer application programming interface” teaches representational state transfer application programming interface (corresponds to state machine). Col. 7 Lines 51-57, “the control plane of the MLS may comprise a plurality of components (including the request handler, workload distribution strategy selectors, one or more job schedulers, metrics collectors, and modules that act as interfaces with other services) which may also be referred to collectively as the MLS manager.” teaches the programming interface interacting with plurality of components of the MLS (corresponds to the uber orchestrator). Col. 11 Lines 61-64, “The control plane components in a given availability container may include, for example, an instance of an MLS request handler, one or more MLS job queues, a job scheduler, workload distribution components, and so on. The control plane components in different availability containers may communicate with each other as needed, e.g., to coordinate tasks that utilize resources at more than one data center” teaches communication between the control plane components of the AI system).
Regarding Claim 14,
Dirac et al. teaches the Al system of claim 10, 
Dirac et al. further teaches wherein the plurality of state machines comprises a state machine configured to automatically store streaming input data files or records that are received in a continuous streaming manner (Dirac et al., Col. 18 Lines 57-62, “In real-time mode, a network endpoint (e.g., an IP address) may be assigned as a destination to which input data records for a specified model are to be submitted, and model predictions may be generated on groups of streaming data records as the records are received” teaches the models being used on streaming input data).
Regarding Claim 15,
Dirac et al. teaches the Al system of claim 10, 
Dirac et al. further teaches wherein the plurality of state machines comprises a state machine configured to automatically send, in coordination with the uber orchestrator and/or orchestrator, the stored input data to an internal memory of an appropriate Al lane of an Al virtual multilane system, in a flow controlled manner (Dirac et al., Col. 4 Lines 24-28, “The term “MLS data plane” may refer to the pathways and resources used for the processing, transfer, and storage of the input data used for client-requested operations, as well as the processing, transfer and storage of output data produced as a result of client-requested operations” teaches the MLS data planes (corresponds to an appropriate Al lane of an Al virtual multilane system), of the MLS (corresponds to in coordination with the uber orchestrator and/or orchestrator), used for transferring (corresponds to sending) the stored input data in a machine learning workflow (corresponds to a flow controlled manner)).
Regarding Claim 16,
Dirac et al. teaches a method of an artificial intelligence (AI) system, the method comprising (Dirac et al., Col. 3 Lines 19-29, “Various embodiments of methods and apparatus… artificial intelligence techniques” teaches a method of an artificial intelligence system).
receiving, by a request, execution, and response (RER) module of the Al system comprising an asynchronous user interface, an asynchronous request from a user to train an Al solution model using at least one request file or record as input, wherein the request file or record is in a text and/or binary format (Dirac et al., Col. 7 Lines 42-47, “the MLS may implement a set of programmatic interfaces 161… that can be used by clients 16… to submit requests 111 for a variety of machine learning tasks or operations” teaches the MLS (corresponds to a request, execution, and response (RER) module) comprising a programmatic interfaces (corresponds to an asynchronous user interface) to receive request from clients (corresponds to user) for a variety of machine learning tasks or operations (corresponds to train an Al solution model). Col. 15 Lines 37-61, “A client request to create a data source artifact 602 may include, for example, an indication of an address or location from which data records can be read” teaches the requests are API requests, for example an indication of an address or location from which data records can be read (corresponds to a text)).
determining, by an uber orchestrator module communicatively coupled to the RER module, resource needs to optimally train the Al solution model based on the request from the user received at the RER module (Dirac et al., Col. 7 Lines 51-57, “In general, the control plane of the MLS may comprise a plurality of components (including the request handler, workload distribution strategy selectors, one or more job schedulers, metrics collectors, and modules that act as interfaces with other services) which may also be referred to collectively as the MLS manager” teaches the MSI comprising modules (corresponds to an uber orchestrator module communicatively coupled to the RER module). Col. 5 Lines 24-31, “The MLS may also be responsible in such embodiments for generating a processing plan for each job, identifying the appropriate set of resources (e.g., CPUs/cores, storage or memory) for the plan, scheduling the execution of the plan, gathering results, providing/saving the results in an appropriate destination, and at least in some cases for providing status updates or responses to the requesting clients” teaches the MLS (corresponds to RER module) determining resources for a processing plan (corresponds to optimally train the Al solution model) based on the client request received). 
providing, by the uber orchestrator module, instructions for activating one or more lanes in an Al multilane system to train the Al solution mode (Dirac et al., Col. 5 Lines 24-31, “computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may be any suitable processors capable of executing instructions” teaches one processor or a multiprocessor (corresponds to one or more one or more lanes in an Al multilane system to train the Al solution model) that executes  (activates) provided instructions). 
receiving, by the one or more lanes in the Al multilane system communicatively coupled to the uber orchestrator, the instructions from the uber orchestrator to train the Al solution model (Dirac et al., Col. 4 Lines 24-28, “The term “MLS data plane” may refer to the pathways and resources used for the processing, transfer, and storage of the input data used for client-requested operations, as well as the processing, transfer and storage of output data produced as a result of client-requested operations” teaches MLS data planes (corresponds to the one or more lanes in the Al multilane system) coupled to the MLS (corresponds to the uber orchestrator). Col. 4 Lines 51-55, “The MLS programmatic interfaces may enable users to submit respective requests for several related tasks of a given machine learning workflow, such as… model training” teaches receiving user’s submitted request (corresponds to instructions) from the interface for model training).
operating, by the one or more lanes in the Al multilane system, in parallel with one another during training of the Al solution model in accordance with the instructions (Dirac et al., Col. 5 Lines 1-12, “an asynchronous approach may be taken to scheduling the tasks, in which MLS clients can submit additional tasks that depend on the output of earlier-submitted tasks without waiting for the earlier-submitted tasks to complete. For example, a client may submit respective requests for tasks T2 and T3 before an earlier-submitted task T1 completes, even though the execution of T2 depends at least partly on the results of T1, and the execution of T3 depends at least partly on the results of T2. In such embodiments, the MLS may take care of ensuring that a given task is scheduled for execution only when its dependencies (if any dependencies exist) have been met” teaches the requests for tasks (training of the Al solution model in accordance with the instructions) being ran in parallel).
Regarding Claim 18,
Dirac et al. teaches the method of claim 16,
Dirac et al. further teaches further comprising receiving, by the RER module, multiple requests simultaneously from multiples users to train same or different Al solution models (Dirac et al., FIG. 1 and Col. 7 Lines 42-47, “In system 100, the MLS may implement a set of programmatic interfaces 161 (e.g., APIs, command-line tools, web pages, or standalone GUIs) that can be used by clients 164 (e.g., hardware or software entities owned by or assigned to customers of the MLS) to submit requests 111 for a variety of machine learning tasks or operations” teaches multiple clients capable of using the server together. Col. 4 Lines 51-55, “The MLS programmatic interfaces may enable users to submit respective requests for several related tasks of a given machine learning workflow, such as… model training” teaches users submitting multiple request for model training. Col. 5 Lines 1-4, “an asynchronous approach may be taken to scheduling the tasks, in which MLS clients can submit additional tasks that depend on the output of earlier-submitted tasks without waiting for the earlier-submitted tasks to complete. For example, a client may submit respective requests for tasks T2 and T3 before an earlier-submitted task T1 completes” teaches receiving multiple requests for tasks from users before an already submitted task is completed (corresponds to receive multiple requests simultaneously).
Regarding Claim 19,
Dirac et al. teaches the method of claim 1 (Dirac et al., Col. 3 Lines 19-29, “Various embodiments of methods and apparatus… artificial intelligence techniques” teaches a method of an artificial intelligence system).
further comprising processing, by an orchestrator coupled to the uber orchestrator and one or more lanes, instructions from the uber orchestrator (Dirac et al., Col. 4 Lines 24-28, “The term “MLS data plane” may refer to the pathways and resources used for the processing, transfer, and storage of the input data used for client-requested operations, as well as the processing, transfer and storage of output data produced as a result of client-requested operations” teaches MLS data plane (corresponds to orchestrator)  that processes client-requested operations (corresponds to instructions) from the MLS (corresponds to the uber orchestrator)).
activating power to the at least one or more lanes minimally necessary to perform the solution or training or inference of the Al solution model (Dirac et al., Col. 16 Lines 64-67, “a minimum throughput rate of predictions/evaluations may be determined for the alias, and the MLS may ensure that the resources assigned to the model can meet the minimum throughput rate in some embodiments” teaches a minimum throughput rate (corresponds to activate power to their respective at least one or more lanes minimally necessary) for performing predictions/evaluations).
Regarding Claim 20,
Dirac et al. teaches the method of claim 1 (Dirac et al., Col. 3 Lines 19-29, “Various embodiments of methods and apparatus… artificial intelligence techniques” teaches a method of an artificial intelligence system).
wherein the RER module and the uber orchestrator are platform agnostic, such that the RER module and the uber orchestrator do not utilize software to translate, compile, or interpret the Al solution model training or inference or decision requests from the user (Dirac et al., Col. 25 Lines 49-57, “The recipe validator 1104 may be considered analogous to a compiler for the recipe language, with the text version of the recipe analogous to source code and the executable version analogous to the compiled binary or byte code derived from the source code. The executable version may also be referred to as a feature processing plan in some embodiments. In the depicted embodiment, both the text version 1101 and the executable version 1107 of a recipe may be stored within the MLS artifact repository 120” teaches a recipe validator within the MLS (corresponds RER module and the uber orchestrator) which is an API (corresponds to platform agnostic) that does not utilize software to compile the recipe language (corresponds to decision requests from the user). The art also states that it’s not a compiler, only analogous to a compiler).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dirac et al. in view of Barga et al. (“Introducing Microsoft Azure Machine Learning”)
Regarding Claim 2,
Dirac et al. teaches the Al system of claim 1, 
Dirac et al. does not appear to explicitly teach wherein the RER module is further configured to receive one or more requests from the user in a drag and drop format
However, Barga et al., teaches wherein the RER module is further configured to receive one or more requests from the user in a drag and drop format (Barga et al., Chapter 2 Pg. 22, “In Machine Learning Studio, you construct a predictive model by dragging and dropping datasets and analysis modules onto the design surface” teaches the drag and drop format for receiving datasets and analysis modules (corresponds to the one or more requests from the user)).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to receive one or more requests from the user in a drag and drop format, as taught by Barga et al., to machine learning service of Dirac et al. The motivation to build, test, and evaluate a predictive model (Barga et al., Chapter 2 Pg. 22, “In Machine Learning Studio, you construct a predictive model by dragging and dropping datasets and analysis modules onto the design surface. You can iteratively build predictive analytic models using experiments in Azure Machine Learning Studio. Each experiment is a complete workflow with all the components required to build, test, and evaluate a predictive model. In an experiment, machine learning modules are connected together with lines that show the flow of data and parameters through the workflow. Once you design an experiment, you can use Machine Learning Studio to execute it”).
Regarding Claim 17,
Dirac et al. teaches the method of claim 16,  
Dirac et al. does not appear to explicitly teach further comprising receiving, by the RER module, one or more requests from the user in a drag and drop format
However, Barga et al., teaches further comprising receiving, by the RER module, one or more requests from the user in a drag and drop format (Barga et al., Chapter 2 Pg. 22, “In Machine Learning Studio, you construct a predictive model by dragging and dropping datasets and analysis modules onto the design surface” teaches the drag and drop format for receiving datasets and analysis modules (corresponds to the one or more requests from the user)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry T Nguyen whose telephone number is (571)272-8860. The examiner can normally be reached Monday-Friday 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY TRONG NGUYEN/
Examiner, Art Unit 2125               
/BRIAN M SMITH/Primary Examiner, Art Unit 2122